DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in Federal Republic of Germany on 1/24/2019. The Applicant has filed a certified copy of the DE 102019101773.4 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 and 3/02/2020 are in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 1/24/2020 are accepted to by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 23-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brelje et al. (US 5,127,730).

Regarding claim 20, Brelje teaches a microscopy method (refer to US 5127730, confocal microscopy, [Field of Invention]), comprising: 
generating illumination light (laser light 600 from laser 601, [col. 9, lines 8-9], Fig. 6) and directing illumination light onto an object (Fig. 6, specimen; [col. 9, line 4]); 
generating an observation beam path (Fig. 6, path from specimen towards 615), which images the object into an image plane, an observation filter being arranged in the observation beam path (“wavelength emitted light passes through dichroic mirror 609 to emission filter 611”, [col. 9, lines 35-37]; filter block 605, [col. 9, line 48]), wherein 
a first value, which represents a mean value of the transmittance of the observation filter over a first wavelength range, is less than a second value, which represents the mean value of the transmittance of the observation filter over a second wavelength range (“curve 803 is …”, [col. 8, line 51-54], Fig. 7, reference sign 803 with first wavelength range 450 nm to approx. 500 nm, and a second wavelength of approx. 500nm to 525nm) wherein the second value is less than a third value, which represents the mean value of the transmittance of the observation filter over a third wavelength range (“The curve 803 ...", [col. 8, line 51-54], and also Fig. 7, reference sign 803 with a second wavelength range of approximately 500 am to approximately 525 nm, and with a third wavelength range of approximately 525 nm to approximately 540 nm), wherein 
a fourth value, which represents the mean value of the intensity of the illumination light over the first wavelength range is larger than a fifth value, which represents the mean value of the intensity of the illumination light over the second wavelength range (“Krypton/argon ion laser 601 produces dominant spectral lines at 488 nm, ...”, and col. 7, line 63-col. 8, line 8]: “The krypton gas of the laser produces, …  spectral Ines at 476/482 nm, 520 nm and 647 nm. The argon gas produces … spectral lines at 488 nm and 514 nm. The krypton/argon laser is designed such that it suppresses all lines apart from those at 488 am...", [col. 5, line 65-col. 6, line 2]), wherein 
the fifth value is larger than a sixth value, which represents the mean value of the intensity of the illumination light over the third wavelength range, (“The krypton gas of the laser produces, inter alia, spectral fines at 476/482 nm, 520 nm and 647 nm. The argon gas produces, inter alia, spectral lines at 488 nm and 514 nm. The krypton/argon laser is designed such that it suppresses all lines apart from those at ..." [col. 5, line 63-col. 6, line 6]), and 
wherein the first, second and third wavelength ranges do not overlap one another and are in each case between 350 nm and 1000 nm.( col. 8, lines 26-45 and Fig. 7).
Regarding claim 23, the microscopy method according to claim 20 is rejected (see above).
Brelje teaches the microscopy method according to claim 20.
Brelje further teaches the microscopy method according to claim 20, wherein: the first wavelength range includes the wavelength 405 nm, or wavelengths of from 390 nm to 420 nm, the second wavelength range includes wavelengths from 450 nm to 600 nm, and the third wavelength range includes wavelengths from 620 nm to 720 nm (“curve 803 is …”, [col. 8, line 51-54], Fig. 7, reference sign 803 with first wavelength range 450 nm to approx. 500 nm, and a second wavelength of approx. 500 nm to 525 nm and with a third wavelength range of approximately 525 nm to approximately 540 nm).
Regarding claim 24, the microscopy method according to claim 20 is rejected (see above).
Brelje teaches the microscopy method according to claim 20.
Brelje further teaches the microscopy method according to claim 20, wherein: the first wavelength range includes wavelengths from 480 nm to 500 nm, the second wavelength range includes wavelengths from 620 nm to 750 nm, and the third wavelength range includes wavelengths from 550 nm to 600 nm (“curve 803 is …”, [col. 8, line 51-54], Fig. 7, reference sign 803 with first wavelength range 450 nm to approx. 500 nm, and a second wavelength of approx. 500 nm to 525 nm and with a third wavelength range of approximately 525 nm to approximately 540 nm).
Regarding claim 25, the microscopy method according to claim 20 is rejected (see above).
Brelje teaches the microscopy method according to claim 20.
Brelje further teaches the microscopy method according to claim 20, wherein: a ratio of the first value to the second value is at most 1/100, and/or a ratio of the second value to the third value is at most 0.9; and/or wherein a ratio of the fourth value to the fifth value is at least 2, and/or a ratio of the fourth value to the sixth value is at least 1000 (Fig. 7 shows a ratio of the second value to the third value is at most 0.9).
Regarding claim 27, the microscopy method according to claim 20 is rejected (see above).
Brelje teaches the microscopy method according to claim 20.
Brelje further teaches the microscopy method according to claim 26, wherein the light sources generate substantially no light with wavelengths in the third wavelength range (see Fig. 7, no light with from 620 nm to 720 nm).

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauger et al. (US 2013/0307953).

Regarding claim 28, Hauger teaches a microscopy method (refer to US 2013/0307953, surgical microscope, Fig. 1 and 9; 100 and 500; [0060-0063]), comprising: 
generating illumination light and directing illumination light onto an object (Fig. 1 and 9 shows generating illumination light and directing illumination light onto the surgical region 552 [0063-0065]); 
generating an observation beam path (see beam path in Fig. 1 and 9, beam 555), which images the object into an image plane (see Fig. 1 and 9; displaying an image of a region in the surgical region (152, 552), [0072]); generating the illumination light such that a ratio of a first characteristic value to a second characteristic value has a value in the range of 20/1 to 1/20 (see Fig. 7 and [0013]); 
the first characteristic value being a value of a characteristic variable for the intensity of light of the observation beam path at first locations in the image plane, at which the first locations color valences of light of the observation beam path lie within a first color valence range of a color space (Figs 6-8 and 10 and paragraphs [0054-0059] and [0066] shows color coordinates and the color space; and value of a characteristic variable for the intensity of light of the observation beam); and 
the second characteristic value being a value of the characteristic variable for the intensity of light of the observation beam path at second locations in the image plane, at which second locations the color valences of light of the observation beam path lie within a second color valence range of the color space (Figs 6-8 and 10 and paragraphs [0054-0059] and [0066] shows color coordinates and the color space; and value of a characteristic variable for the intensity of light of the observation beam).

Allowable Subject Matter
Claims 21, 22, 26, and 29-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The pertinent prior art cannot be reasonably construed as adequately teaching all elements and features of 
the first wavelength range includes wavelengths at which an absorption rate - normalized to their maximum value - of a fluorescent dye present in the object is at least 5%, wherein the third wavelength range includes wavelengths at which an emission rate - normalized to their maximum value - of the fluorescent dye present in the object is at least 5% (claim 21); the second wavelength range includes exclusively wavelengths at which an absorption rate - normalized to their maximum value - of a fluorescent dye present in the object is at most 20%, and at which an emission rate - normalized to their maximum value - of the fluorescent dye present in the object is at most 20% (claim 22); the illumination light is generated with a plurality of narrowband light sources, at least one of the light sources generates light having wavelengths in the first wavelength range, and at least one of the light sources generates the light having wavelengths in the second wavelength range (claim 26); the first characteristic value represents a maximum value or a mean value of the intensity of light of the observation beam path at the first locations, and the second characteristic value represents a maximum value or the mean value of the intensity of the light of the observation beam path at the second locations (claim 29); determining the first locations in the image plane at which the color valences of light of the observation beam path lie within the first color valence range of the color space; determining the second locations in the image plane at which the color valences of the light of the observation beam path lie within the second color valence range of the color space; and generating the illumination light depending on the intensity of the light of the observation beam path at the first locations determined and depending on the intensity of the light of the observation beam path at the second locations determined (claim 30); setting or varying an energy fed to at least one of the plurality of light sources for generating the illumination light, depending on the first and second characteristic values (claim 33); the first color valence range and the second color valence range do not overlap; and/or a smallest color difference between the first color valence range and the second color valence range in the CIE 1976 u'v' chromaticity diagram is at least 0.01 (claim 34);  the first color valence range includes a color valence which corresponds to light having a wavelength of 530 nm; and/or the method further comprises limiting the first color valence range to the color valences which have a color difference of at most 0.1 with respect to a reference color valence corresponding to light having a wavelength of 530 nm in the CIE 1976 u'v' chromaticity diagram (claim 37); the first color valence range in the CIE 1976 u'v' chromaticity diagram includes a color valence having the coordinates u'=0.113 and v'=0.575 or having the coordinates u'=0.570 (claim 38) and generating the illumination light independently of the intensity of light of the observation beam path at third locations in the image plane, and wherein the color valences of the light of the observation beam path at the third locations lie outside the first and second color valence ranges.
Claims 31 and 32 are objected to as being dependent upon objected claim 30.

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 1 is allowable over the prior art of record for at least the reason that, even though the closest prior art Kuster teaches a microscopy system (refer to DE 10 2010044503) for simultaneously observing fluorescent and non-fluorescent regions of an object, the microscopy system (fluorescence wavelength range and the excitation wavelength range, [0001]; Fig. 1; “which images the light reflected from the tissue region or generated there via the fluorescence in an intermediate image plane”, [0032]; “ … detecting fluorescent areas of an object field, in particular one which varies the contrast between reflected back lighting (reflection light or reflection light [0041]) comprising: 
a microscopy optical unit configured to image an object plane through an observation beam path onto an image plane (fluorescence operation stereomicroscope 1 with its observation beam path 21, [0066], Fig. 1); 
an observation filter arrangeable in the observation beam path (observation filter (9) in the observation beam path (21); [0001], Fig. 1), 
a first light source (first illumination device, Fig. 1, element 2) configured to generate first light (for irradiating the object field (7) with light, [0001]) having wavelengths of between λ1 and λ2 and to direct the first light onto the object plane; 
a second light source configured to generate second light having wavelengths (second illumination device 12, [0072], Fig. 1) of between λ3 and λ4 and to direct the second light onto the object plane; and 
a controller configured to control the first light source and/or the second light source individually, as a result of which a ratio of the intensity of the first light to the intensity of the second light is variable (“one which varies contrast”, [0041]),
the prior art fails to teach, or reasonably suggest, a transmittance of the observation filter from λ1 to λ 2 being less than W1, from λ3 to λ4 being larger than W2, and from λ5 to λ6 being larger than W3, λ1, λ2, λ3, λ4, λ5, and λ6 being wavelengths for which 350 nm < λ1 < λ2 < λ3 < λ4 < λ5 < λ6 < 750 nm holds true, and W1, W2, and W3 being values for which 0 < W1 < W2 < W3 < 1 holds true; in combination of the other limitations of the claim 1.
Dependent claims 2-19 are also allowed due to their dependencies on independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        
/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872